Citation Nr: 0111667	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a respiratory disorder, 
including nasal polyps.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from December 1956 to November 
1958.  His claim comes before the Board of Veterans' Appeals 
(the Board) on appeal from a July 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  


REMAND

The veteran claims that he now suffers additional disability, 
including a respiratory disorder and nasal polyps, as a 
result of his use of a VA-issued contaminated inhaler 
(Atrovent), which necessitated multiple hospitalizations 
prior to and in July 1997.  Additional development by the RO 
is necessary before the Board can decide this claim.   

During the pendency of the veteran's appeal, legislation was 
passed that redefines the VA's duties to notify and to assist 
a claimant.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or adjudicated the veteran's claim pursuant to the VCAA, 
which is more favorable to the veteran because it enhances 
the VA's duty to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Accordingly, on 
Remand, the RO should take any action that is necessary to 
comply with the notification and assistance provisions of the 
VCAA.

For instance, the RO should attempt to obtain all outstanding 
medical records that are pertinent to the veteran's claim.  
During a January 2001 hearing before the undersigned Board 
Member, the veteran indicated that his respiratory condition 
is evaluated by a physician at the VA Medical Center at Wade 
Park every two to three months.  Inasmuch as four months have 
passed since the date of the hearing, the RO should secure 
and associate with the claims file records of any treatment 
rendered since that date.  

In addition, as the record stands, there is insufficient 
medical evidence in the claim file to decide the veteran's 
claim.  The VCAA provides that, in the case of a claim for 
disability compensation, the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  It also provides that the VA's 
duty to assist includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In this case, the RO afforded the veteran a VA examination of 
his respiratory disorder in June 1998.  During this 
examination, the examiner confirmed that the veteran had a 
preexisting allergy to fluorocarbon propellants, was 
accidentally administered an AeroBid metered dose inhaler, 
which contained fluorocarbon propellant, and as a result, 
suffered an acute exacerbation of his chronic obstructive 
pulmonary disease (COPD), which necessitated short-term 
hospitalization.  The examiner also confirmed that the 
veteran's respiratory disorder worsened in the short term 
after the incident.  Nonetheless, he concluded that the 
veteran's respiratory disorder, overall, did not worsen and 
that the veteran's shortness of breath and diminished 
exertional capacity represent a natural progression of COPD 
with a restrictive pulmonary disease component.  Since this 
opinion was rendered, the veteran has claimed that the 
administration of the Atrovent caused him to develop large 
nasal polyps, which he believes represent additional 
disability.  VA medical records confirm that the veteran 
underwent an endoscopic nasal polypectomy in August 1998, 
during which the presence of four large nasal polyps was 
confirmed.  To date, the RO has not obtained a medical 
opinion addressing the veteran's recent assertion.  In light 
of this fact, on Remand, the RO should provide the veteran an 
additional VA examination, during which a VA examiner can 
determine whether the veteran currently has additional 
disability, in the form of nasal polyps and/or residuals of 
the removal thereof, as a result of the veteran's usage of 
the VA-issued inhaler.      

Moreover, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that may be missing from his claims file 
and to present further argument in support of his claim. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
his respiratory disorder since July 1997, 
and whose records have not yet been 
obtained.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to his 
claim, including all recent treatment 
records from the VA Medical Center at 
Wade Park.   

2.  Thereafter, the RO should afford the 
veteran a VA examination by an 
appropriate medical examiner.  The RO 
should provide the examiner with a copy 
of this Remand and the veteran's claims 
file for review in conjunction with the 
examination.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should: (1) note all respiratory symptoms 
shown to exist; and (2) offer an opinion 
as to whether it is at least as likely as 
not that the veteran has additional 
respiratory disability, including nasal 
polyps and/or residuals of the removal 
thereof, as a result of his usage of the 
VA-issued inhaler (Atrovent) and 
subsequent VA hospitalization in July 
1997.  If the examiner identifies 
additional disability, he should describe 
its nature and extent.  The examiner 
should provide the rationale on which he 
bases his opinion. 

3.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

5.  The RO should then readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claim, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




